                                         Case 4:20-cv-01613-HSG Document 66 Filed 08/12/20 Page 1 of 11




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARIA DE LA LUZ PEREZ BAUTISTA,                  Case No. 20-cv-01613-HSG
                                         et al.,
                                   8                                                      ORDER DENYING MOTIONS TO
                                                        Plaintiffs,                       COMPEL ARBITRATION
                                   9
                                                 v.                                       Re: Dkt. Nos. 34, 37
                                  10
                                         JUUL LABS, INC., et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court are motions to compel arbitration and stay the proceedings filed

                                  14   by Defendants Long Ying International, Inc. (“LYI”), David M. Ho, Juul Labs, Inc. (“Juul”), and

                                  15   the Coalition for Reasonable Vaping Regulation (“CRVR”). Dkt. Nos. 34 (“LYI Mot.”); 37 (“Juul

                                  16   Mot.”). Briefing on the motions is complete. Dkt. Nos. 49 (“LYI Opp.”); 50 (“Juul Opp.”); 51

                                  17   (“LYI Reply”); 52 (“Juul Reply”). On June 25, 2020, the Court held a hearing on the motions.

                                  18   Dkt. No. 65. For the following reasons, the Court DENIES Defendants’ motion to compel

                                  19   arbitration and stay the proceedings.

                                  20     I.   BACKGROUND

                                  21          On June 25, 2019, San Francisco’s Board of Supervisors banned the sale and distribution

                                  22   of e-cigarettes and vaping products in San Francisco. On July 10, 2019, the San Francisco

                                  23   Department of Elections certified a ballot measure (Proposition C) for the 2019 general election

                                  24   that would repeal the ban passed by the Board of Supervisors. See Declaration of David M. Ho

                                  25   (“Ho Decl.,” Dkt. No. 44) ¶ 2.

                                  26          CRVR is a political committee and advocacy organization established and incorporated

                                  27   under California law to “advocat[e] for the enforcement of strong and coherent laws, regulations

                                  28   and policies which will prevent the use of e-cigarettes and other tobacco products by youth under
                                           Case 4:20-cv-01613-HSG Document 66 Filed 08/12/20 Page 2 of 11




                                   1   the age of 21, while allowing adults the choice to continue purchasing these products in brick and

                                   2   mortar stores and online.” Id. ¶ 3, Ex. D. CRVR retained LYI, a San Francisco-based strategic

                                   3   consultancy company, to provide campaign consulting and field management services in support

                                   4   of the Yes on C Campaign. David Ho, the CEO of LYI, is a political consultant and registered

                                   5   lobbyist. Mr. Ho was also retained by CRVR as an independent contractor to provide field

                                   6   campaign consulting services. Id. ¶ 2.

                                   7          Plaintiffs Maria de la Luz Perez Bautista, Luz Perez Bautista, and Salvadora Correa

                                   8   (collectively, “Plaintiffs”)1 are former campaign workers who were hired by LYI to provide

                                   9   canvassing, phone banking, and administrative services, purportedly as independent contractors, to

                                  10   support the Yes on C Campaign in San Francisco in 2019. Plaintiffs are native Spanish speakers

                                  11   who applied for a position to join the Spanish-speaking campaign team. Dkt. No. 49-1 (“Bautista-

                                  12   Perez Decl.”) ¶ 4; Dkt. No. 49-2 (“Perez Bautista Decl.”) ¶ 4; Dkt. No. 49-3 (“Correa Decl.”) ¶ 4.
Northern District of California
 United States District Court




                                  13          Each of the Plaintiffs entered into an Independent Contractor Agreement (“ICA”) with LYI

                                  14   under which they worked for the “Yes on C Campaign.” Dkt. No. 1 (“Compl.”) ¶¶ 9-11. Between

                                  15   August and October 2019, Plaintiffs worked as phone bank callers and door-to-door canvassers,

                                  16   and Plaintiff Luz Perez Bautista also worked as an administrative assistant. Id. Plaintiffs admit

                                  17   that they each signed an agreement entitled “Independent Contractor Agreement” with LYI. Id. ¶¶

                                  18   25-26. However, Plaintiffs contend that they were only offered the ICA in English, and were not

                                  19   given the option of receiving a translated version of the ICA or allowed to take it home to have it

                                  20   translated. Bautista-Perez Decl. ¶ 6; Perez Bautista Decl. ¶¶ 7-9; Correa Decl. ¶ 8.

                                  21          Plaintiffs and LYI entered into the ICAs for the stated purpose of providing services for

                                  22   CRVR. Ho Decl. ¶ 5, Exs. A-C. Mr. Ho signed the contracts on behalf of LYI. Compl. ¶ 25; Ho

                                  23   Decl. ¶ 4. The ICAs all contain the following arbitration clause:

                                  24                  All disputes over the terms of this Agreement not resolved in a
                                                      reasonable time by the parties shall be submitted to mediation before
                                  25                  a mutually agreed-upon mediator, with the mediator’s costs borne
                                                      equally by the parties. If the mediation is unsuccessful, then the
                                  26                  dispute shall be resolved by arbitration before a mutually agreed-
                                  27
                                       1
                                  28     On May 21, 2020, named Plaintiffs Luz Perez Bautista and Salvadora Correa withdrew consent
                                       to become a party plaintiff in this action. Dkt. No. 54.
                                                                                         2
                                          Case 4:20-cv-01613-HSG Document 66 Filed 08/12/20 Page 3 of 11



                                                       upon arbitrator, which shall be binding on the parties, with the
                                   1                   prevailing party in the arbitration entitled to recover reasonable
                                                       attorneys’ fees and costs from the losing party. Notwithstanding the
                                   2                   foregoing, either party may pursue resolution of a dispute over this
                                                       Agreement via small claims court.
                                   3
                                       Ho Decl. ¶¶ 4, 6, Exs. A-C (emphasis added).
                                   4
                                               Plaintiffs allege that “Defendants are each joint employers of Plaintiffs and the Campaign
                                   5
                                       Workers, and Defendants are jointly and severally liable for violations of applicable San
                                   6
                                       Francisco, California, and federal law.” Compl. ¶ 16. Further, Plaintiffs allege that “[CRVR] and
                                   7
                                       [Juul] are each other’s alter egos and form a single enterprise.” Id. ¶ 13.
                                   8
                                               Specifically, Plaintiffs allege that Defendants are liable for (1) Failure to Pay Wages Owed
                                   9
                                       at Separation, Cal. Labor Code §§ 201, 203; (2) Failure to Furnish Accurate Wage Statements,
                                  10
                                       Cal. Labor Code § 226; (3) Failure to Pay Minimum Wages Under California Law, Cal. Labor
                                  11
                                       Code §§ 1194, 1194.2; (4) Failure to Pay San Francisco Minimum Wage, S.F. Admin. Code §
                                  12
Northern District of California




                                       12R; (5) Failure to Pay Overtime Wages, Cal. Labor Code §§ 510, 1194; (6) Failure to Reimburse
 United States District Court




                                  13
                                       Business Expenses, Cal. Labor Code § 2802; (7) Failure to Provide Meal Periods, Cal. Labor Code
                                  14
                                       §§ 226.7, 512; (8) Violations of Unfair Competition Law, Cal. Bus. & Prof. Code § 17200, et seq.;
                                  15
                                       and (9) Failure to Pay Overtime Wages, FLSA, 29 U.S.C. § 207. Plaintiffs also seek to represent a
                                  16
                                       class of “all individuals who were hired by [LYI] to perform phone banking, canvassing and/or
                                  17
                                       administrative tasks for the Yes on C Campaign and did perform such work at any time during the
                                  18
                                       period between July 2019 and October 2019.” Id. ¶ 54.
                                  19
                                        II.    LEGAL STANDARD
                                  20
                                               The Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq., sets forth a policy favoring
                                  21
                                       arbitration agreements and establishes that a written arbitration agreement is “valid, irrevocable,
                                  22
                                       and enforceable.” 9 U.S.C. § 2; Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1621 (2018) (noting
                                  23
                                       federal policy favoring arbitration); Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460
                                  24
                                       U.S. 1, 24 (1983) (same). The FAA allows that a party “aggrieved by the alleged failure, neglect,
                                  25
                                       or refusal of another to arbitrate under a written agreement for arbitration may petition any United
                                  26
                                       States district court . . . for an order directing that . . . arbitration proceed in the manner provided
                                  27
                                       for in such agreement.” 9 U.S.C. § 4. This federal policy is “simply to ensure the enforceability,
                                  28
                                                                                           3
                                          Case 4:20-cv-01613-HSG Document 66 Filed 08/12/20 Page 4 of 11




                                   1   according to their terms, of private agreements to arbitrate.” Volt Info. Sciences, Inc. v. Bd. of

                                   2   Trustees of Leland Stanford Jr. Univ., 489 U.S. 468, 476 (1989). Courts must resolve any

                                   3   “ambiguities as to the scope of the arbitration clause itself . . . in favor of arbitration.” Id.

                                   4           Arbitration agreements “shall be valid, irrevocable, and enforceable, save upon such

                                   5   grounds as exist at law or in equity for the revocation of any contract.” 9 U.S.C. § 2. In analyzing

                                   6   whether an arbitration agreement is valid and enforceable, “generally applicable contract defenses,

                                   7   such as fraud, duress, or unconscionability, may be applied to invalidate arbitration agreements

                                   8   without contravening § 2.” Doctor’s Assoc., Inc. v. Casarotto, 517 U.S. 681, 687 (1996). In

                                   9   interpreting the validity and scope of an arbitration agreement, courts apply state law principles of

                                  10   contract formation and interpretation. See Wolsey, Ltd. v. Foodmaker, Inc., 144 F.3d 1205, 1210

                                  11   (9th Cir. 1998).

                                  12   III.    DISCUSSION
Northern District of California
 United States District Court




                                  13           In determining whether to compel arbitration, two “gateway” issues must be decided by

                                  14   the Court: (1) whether there exists a valid agreement to arbitrate between the parties; and (2)

                                  15   whether the agreement covers the dispute at issue. Pacificare Health Sys., Inc. v. Book, 538 U.S.

                                  16   401, 407, n.2 (2003); Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th Cir.

                                  17   2000). As detailed below, the Court finds that even if a valid agreement to arbitrate was formed,

                                  18   Plaintiffs’ causes of action are not covered by the applicable arbitration provision. Therefore, the

                                  19   Court will only address whether Plaintiffs’ causes of action are covered by the scope of the

                                  20   arbitration provision.

                                  21          A.     Plaintiffs’ Claims are Not Covered by the Arbitration Provision
                                  22           Under the FAA, the Court must compel arbitration if the claims asserted fall within the

                                  23   scope of a valid arbitration agreement. AT&T Techs., Inc. v. Comm. Workers of Am., 475 U.S.

                                  24   643, 650 (1986) (“Where a contract contains an arbitration clause, there is a presumption of

                                  25   arbitrability [and] ‘[d]oubts should be resolved in favor of coverage.’”). Here, the ICA provides

                                  26   that “[a]ll disputes over the terms of this Agreement” shall be submitted to mediation in the first

                                  27   instance, and that if mediation is unsuccessful such disputes will “be resolved by arbitration before

                                  28   a mutually agreed-upon arbitrator, which shall be binding on the parties[.]” Ho. Decl. Ex. A
                                                                                           4
                                         Case 4:20-cv-01613-HSG Document 66 Filed 08/12/20 Page 5 of 11




                                   1   (emphasis added). The central dispute for purposes of this motion is whether Plaintiffs’

                                   2   classification as independent contractors by the ICA means that Plaintiffs’ labor code causes of

                                   3   action are “disputes over the terms of [the] Agreement.”

                                   4          Defendants contend that the allegations that Plaintiffs were not paid for all time worked,

                                   5   provided accurate wage statements, paid minimum wages, provided with meal and rest breaks,

                                   6   reimbursed for work-related expenditures, or paid all wages due upon separation necessarily flow

                                   7   from Plaintiffs’ independent contractor classification under the ICA, and that had Plaintiffs not

                                   8   agreed to the arbitration provision in the ICA, they would not have been selected for their

                                   9   respective positions by Defendants. Put differently, Defendants believe that because Plaintiffs

                                  10   performed work for LYI under the ICA, their claims must arise from, and are therefore a dispute

                                  11   over the terms of, the ICA. Plaintiffs counter that the scope of the arbitration clause at issue is

                                  12   exceedingly narrow, and that these causes of action are neither based in contract nor a dispute over
Northern District of California
 United States District Court




                                  13   any the of terms of the ICA.

                                  14          Ninth Circuit and California cases support Plaintiffs’ position. In Narayan v. EGL, Inc.,

                                  15   616 F.3d 895 (9th Cir. 2010), the Ninth Circuit explained the distinction between claims arising

                                  16   under a contract and those arising under an applicable labor code statute. The issue in Narayan

                                  17   was whether a contractual choice of law provision requiring the application of Texas law applied

                                  18   to claimed California labor code violations. The Ninth Circuit explained that labor code violations

                                  19   did not arise out of the contract, reasoning that the plaintiffs’ claims for relief were dependent on

                                  20   whether they were employees (as opposed to independent contractors), which in turn was

                                  21   dependent “on the definition that the otherwise governing law—not the parties—gives to the term

                                  22   ‘employee.’” Id. at 899 (emphasis added). The Ninth Circuit further explained that although the

                                  23   contracts could be relevant evidence later in the dispute, the labor code causes of action were not

                                  24   based on those contracts, stating that “[w]hile the contracts will likely be used as evidence to

                                  25   prove or disprove the statutory claims, the claims do not arise out of the contract, involve the

                                  26   interpretation of any contract terms, or otherwise require there to be a contract.” Id. (citing S.G.

                                  27   Borello & Sons, Inc. v. Dep’t of Indus. Relations, 48 Cal.3d 341, 348 (Cal. 1989) (listing over a

                                  28   dozen factors “logically pertinent to the inherently difficult determination whether a provider of
                                                                                          5
                                           Case 4:20-cv-01613-HSG Document 66 Filed 08/12/20 Page 6 of 11




                                   1   service is an employee or an excluded independent contractor for purposes of workers’

                                   2   compensation law.”)) (emphasis added).

                                   3          In light of the Supreme Court’s directives favoring arbitration, the application of the Ninth

                                   4   Circuit’s reasoning regarding a choice of law provision—as opposed to an arbitration clause—

                                   5   only gets the Court so far. However, in Elijahjuan v. Superior Court, 210 Cal. App. 4th 15 (Cal.

                                   6   Ct. App. 2012), the California Court of Appeal addressed an issue nearly identical to the one

                                   7   presently before the Court. In Elijahjuan, plaintiffs alleged violations of the California Labor

                                   8   Code and the Unfair Business Practices Act, among others, arising from alleged misclassification

                                   9   as independent contractors instead of employees. Defendants moved to compel arbitration

                                  10   pursuant to the relevant contracts, which stated that the parties agreed to arbitration “if a dispute

                                  11   arises with regard to [their] application or interpretation.” Id. at 18. “The crucial issue,” the Court

                                  12   noted, “is whether the arbitration provision—which applies to any dispute that ‘arises with regard
Northern District of California
 United States District Court




                                  13   to [the Agreements’] application or interpretation’—includes the alleged misclassification [] as

                                  14   independent contractors.” Id. at 20-21. The court further noted that the “critical dispute in this

                                  15   case is not whether the Agreements describe petitioners as independent contractors—they clearly

                                  16   do—but whether petitioners were in fact independent contractors under the applicable legal

                                  17   principles.” Id. at 21.

                                  18          Applying the Ninth Circuit’s reasoning in Narayan, the court in Elijahjuan found that

                                  19   plaintiffs’ rights “under the Labor Code are distinct from their contractual rights under the

                                  20   Agreements. The ultimate issue … is whether [defendants] satisfied the requirements of the Labor

                                  21   Code, not how the parties described their relationship in the Agreements.” Id. at 23. The Court

                                  22   therefore held that “Labor Code claims do not arise out of the contract but instead are distinct from

                                  23   rights under the Agreements,” and reversed an order compelling arbitration. Id. at 24.2 Put

                                  24   differently, the court concluded that misclassification causes of action under California law are

                                  25   “unrelated to the substance of the parties’ contractual obligations, and instead depend[] on extra-

                                  26
                                  27   2
                                        The Court also distinguished the provision at issue there from broader arbitration provisions
                                  28   encompassing “any and all employment-related disputes.” Id. at 24 (citing Brown v. Ralphs
                                       Grocery Co., 197 Cal.App.4th 489, 495 (Cal. Ct. App. 2011)).
                                                                                        6
                                           Case 4:20-cv-01613-HSG Document 66 Filed 08/12/20 Page 7 of 11




                                   1   contractual legal obligations an employer owes its employees, but does not owe its independent

                                   2   contractors.” Id. at 17 (emphasis added).3

                                   3          In response, Defendants rely on a number of cases involving broad arbitration clauses, and

                                   4   point to the Supreme Court’s decision in Epic Systems as functionally abrogating prior labor code

                                   5   non-arbitrability decisions. Neither argument is persuasive.

                                   6          First, the arbitration clauses in the cases Defendants cite were fundamentally unlike the one

                                   7   in the ICA. For example, in Garcia v. Pexco, LLC, 11 Cal. App. 5th 782 (Cal. Ct. App. 2017), the

                                   8   arbitration agreement provided that “‘any dispute’ [the parties] could not resolve informally would

                                   9   be determined by binding arbitration,” and specifically defined as subject to arbitration disputes

                                  10   regarding “wages, vacation pay, sick time pay, overtime pay, state and federal employment laws

                                  11   and regulation, including but not limited to, the Fair Labor Standards Act (29 U.S.C. § 201 et

                                  12   seq.), including the Equal Pay Act ( 29 U.S.C. § 206 et seq.).” Id. at 784-85. And the only issue
Northern District of California
 United States District Court




                                  13   there was whether a nonsignatory could compel arbitration, and Plaintiff did not dispute that an

                                  14   arbitration agreement existed or that it was valid. Id. at 785 (“[Plaintiff] does not contend the

                                  15   arbitration agreement is invalid or unenforceable, and indeed he admits that his claims must be

                                  16   arbitrated with signatory Real Time.”).

                                  17          Similarly, in Reynosa-Juarez v. Accountable Healthcare Staffing, Inc., No. 5:18-cv-06302-

                                  18   EJD, 2019 WL 5814653, at *1 (N.D. Cal. Nov. 7, 2019), plaintiff signed a “Short Term Travel

                                  19   Contract,” which specified that for plaintiff “[t]o be paid … overtime, any overtime worked must

                                  20   be approved before the shift is worked, in writing, by someone of authority at the facility.

                                  21   Unapproved overtime will be paid to you as regular time.” The arbitration clause also stated that

                                  22   “[a]ny dispute to this agreement will be settled by binding arbitration.” Id. Because the Short

                                  23   Term Travel Contract contained “specific provisions relating to the payment of overtime, bonuses,

                                  24   and per diems along with other terms and conditions of employment,” and the language in the

                                  25   contract about overtime payments formed the basis of the causes of actions asserted against the

                                  26
                                       3
                                  27    In holding that the arbitration provision there did not cover misclassification causes of action, the
                                       California Court of Appeal also noted that “California law, like federal law, favors enforcement of
                                  28   valid arbitration agreements.” Id. at 20 (quoting Armendariz v. Foundation Health Psychcare
                                       Services, Inc., 24 Cal.4th 83, 97 (Cal. 2000)).
                                                                                          7
                                           Case 4:20-cv-01613-HSG Document 66 Filed 08/12/20 Page 8 of 11




                                   1   defendants, the Court found that FLSA, California Labor Code, and UCL causes of action were

                                   2   covered by the arbitration provision. Id.4

                                   3          Defendants also rely on the Supreme Court’s recent decision in Epic Systems, 138 S. Ct.

                                   4   1612, to argue that Plaintiffs’ authority that predates that 2018 decision is no longer good law.

                                   5   LYI Reply at 6. In Epic Systems, the Supreme Court addressed whether employees are permitted

                                   6   to bring their claims in class or collective actions, regardless of their agreement with their

                                   7   employers, and held that a group of employees could not rely on a federal statute to void their

                                   8   agreement to arbitrate disputes with their employer through one-on-one arbitration. Id. at 1619

                                   9   (“In the [FAA], Congress has instructed federal courts to enforce arbitration agreements according

                                  10   to their terms – including terms providing for individualized proceedings.”). The Supreme Court

                                  11   analyzed the National Labor Relations Act (“NLRA”) and confirmed that it does not conflict with

                                  12   the FAA’s command to enforce bilateral arbitration agreements. Id. at 1624-27. The Supreme
Northern District of California
 United States District Court




                                  13   Court held that it does not “mak[e] any difference” whether a contrary rule arises under federal

                                  14   law or state law; the FAA requires courts “to enforce, not override, the terms of the arbitration

                                  15   agreement[].” Id. at 1623.

                                  16          Contrary to Defendants’ assertions, however, Epic Systems does not abrogate (or even

                                  17   impact) Plaintiffs’ authority (including Narayan or Elijahjuan), nor does it establish that

                                  18   Plaintiffs’ causes of action are somehow subject to a form of mandatory arbitration. Epic Systems

                                  19   simply holds that arbitration agreements “must be enforced as written,” and that the NLRA does

                                  20   not reflect congressional intent to displace to FAA. Id. at 1623-27, 1632. The Supreme Court

                                  21   described the agreement at issue in Epic Systems as “providing that [the parties] would arbitrate

                                  22   any disputes that might arise between them.” Id. at 1620. So that decision, involving the broadest

                                  23   possible arbitration clause, does not bear on the Court’s analysis of the substantially different

                                  24

                                  25   4
                                         In Fontana v. Chefs’ Warehouse Inc., No 16-cv-06521-HSG, 2017 WL 2591872, at *1 (N.D.
                                  26   Cal. June 15, 2017), this Court compelled arbitration of dispute regarding a severance agreement
                                       where the arbitration provision governed “all disputes” “arising out of, relating to, or resulting
                                  27   from the terms and conditions of Employee’s employment.” Fontana, however, did not involve
                                       the classification of an individual as an independent contractor versus an employee, and is
                                  28   distinguishable on that ground alone. In any event, the arbitration clause there was substantially
                                       broader than the one presently before the Court.
                                                                                         8
                                           Case 4:20-cv-01613-HSG Document 66 Filed 08/12/20 Page 9 of 11




                                   1   clause in this case.5

                                   2           When coupled with the clear directive that arbitration provisions covering disputes “arising

                                   3   out of this agreement” or “arising hereunder” only cover claims arising from the contract terms,

                                   4   even if such claims in some sense would not have arisen but for the parties’ agreement, the Court

                                   5   is satisfied that Plaintiffs’ causes of action are not disputes “over the terms of [the] Agreement”

                                   6   that would invoke the arbitration provision in the ICA. See Cape Flattery Ltd. v. Titan Mar., LLC,

                                   7   647 F.3d 914, 921–924 (9th Cir. 2011) (“[a]ny dispute arising under this agreement” was not

                                   8   broad enough to require arbitration of a related claim for violation of a federal statute); Tracer

                                   9   Research Corp. v. Nat’l Envt’l Servs. Co., 42 F.3d 1292, 1295 (9th Cir. 1994) (agreement to

                                  10   arbitrate “any controversy or claim arising out of this agreement” is more narrow than agreement

                                  11   to arbitrate claims related to the agreement and does not encompass tort or statutory claims, even

                                  12   if the “tort claim would not have arisen ‘but for’ the parties’ licensing agreement”); Mediterranean
Northern District of California
 United States District Court




                                  13   Enters., Inc. v. Ssangyong Corp., 708 F.2d 1458, 1464 (9th Cir. 1983) (finding clause with

                                  14   “arising hereunder” language “is intended to cover a much narrower scope of disputes than

                                  15   language that includes ‘relating’ to a contract; i.e., only those relating to the interpretation and

                                  16   performance of the contract itself.”); Rice v. Downs, 248 Cal. App. 4th 175, 180, 186-194 (2016)

                                  17   (clause providing for arbitration of any controversy “arising out of this agreement” was “narrow”);

                                  18   compare Brown v. Quantcast Corp., No. 19-cv-5773-EMC, 2019 WL 6727503, at *2 (N.D. Cal.

                                  19   Dec. 11, 2019) (granting motion to compel arbitration where the arbitration provision “[did] not

                                  20   state that it covers claims arising from or regarding the employment agreement,” but instead

                                  21

                                  22   5
                                         Defendants contend that following the Supreme Court’s decision in Epic Systems, courts have
                                  23   routinely enforced arbitration provisions that require FLSA claims to be arbitrated. See, e.g.,
                                       Hughes v. S.A.W. Ent’mt, 16-cv-03371-LB, 2018 WL 4109100, at *1 (N.D. Cal. Aug. 29, 2018)
                                  24   (granting motion to compel arbitration of individual claims brought in putative collective action
                                       under FLSA and putative class action under Fed. R. Civ. P. 23); Carabajal v. Rentokil N. Am.,
                                  25   Inc., 17-CV-6651-YGR, 2018 WL 3304635, at *1 (N.D. Cal. July 5, 2018) (granting motion to
                                       compel arbitration where the clause at issue provided that “[a]ny and all claims or controversies
                                  26   arising out of Employee’s application or candidacy for employment, employment, or cessation of
                                       employment with the Company shall be resolved through final and binding arbitration ….”). But
                                  27   Defendants again miss the point. The issue is not whether these types of causes of action may be
                                       subject to arbitration—that is undisputed. Rather, the issue is whether the wording of the
                                  28   arbitration provision in the ICA captures labor code claims based on misclassification, and none of
                                       the authority cited by Defendants addresses that question.
                                                                                         9
                                           Case 4:20-cv-01613-HSG Document 66 Filed 08/12/20 Page 10 of 11




                                   1   provided that it “cover[ed] claims arising from or regarding (inter alia) performance of the

                                   2   employment agreement.”) (emphasis in original).

                                   3           Although the FAA “establishes that, as a matter of federal law, any doubts concerning the

                                   4   scope of arbitrable issues should be resolved in favor of arbitration,” Simula, Inc. v. Autoliv, Inc.,

                                   5   175 F.3d 716, 719 (9th Cir. 1999) (quoting Moses, 460 U.S. at 24-25), the Court finds that

                                   6   Plaintiffs’ claims are not a dispute over the terms of the ICA so as to trigger the arbitration

                                   7   provision. Without question, Defendants could have drafted the arbitration provision to cover

                                   8   labor code misclassification causes of action by, for example, expressly providing for arbitration

                                   9   of disputes or claims arising out of, or related to, Plaintiffs’ employment, or of all labor code

                                  10   claims. Instead, Defendants drafted a narrow clause that only covers “disputes over the terms of”

                                  11   the ICA, which, applying Ninth Circuit and California law, Plaintiffs’ causes of action clearly are

                                  12   not. Therefore, the Court finds that Plaintiffs did not agree to arbitrate the causes of action pled in
Northern District of California
 United States District Court




                                  13   the Complaint.6

                                  14           Because the dispute does not fall within the scope of the arbitration provision in the ICA,

                                  15   the Court DENIES the motions to compel arbitration. The Court also DENIES Juul’s motion to

                                  16   compel arbitration as a non-signatory in light of the Court’s finding that the arbitration provision

                                  17   in the ICA does not cover Plaintiffs’ claims. See, e.g., Lau v. Mercedes-Benz USA, LLC, No. CV

                                  18   11-1940 MEJ, 2012 WL 370557, at *5, 10-11 (N.D. Cal. Jan. 31, 2012) (denying motion to

                                  19   compel unenforceable arbitration agreement even where non-signatory had standing to enforce

                                  20   arbitration clause under theories of equitable estoppel and principal-agency relationship); Corin v.

                                  21   Cintas Corp., No. CIV. S-09-2384 FCD/KJM, 2009 WL 5206712, at *1 (E.D. Cal. Dec. 18, 2009)

                                  22   (denying motion to compel and finding that the court need to consider whether non-signatories to

                                  23   an unenforceable arbitration agreement can also compel arbitration).

                                  24   IV.     CONCLUSION
                                  25           Because Plaintiffs’ causes of action are not subject to the arbitration provision in the ICA,

                                  26
                                  27   6
                                        Because the Court finds that the arbitration provision in the ICA does not cover Plaintiffs’ causes
                                  28   of action, the Court need not discuss Plaintiffs’ arguments regarding unconscionability or class-
                                       wide arbitration.
                                                                                          10
                                         Case 4:20-cv-01613-HSG Document 66 Filed 08/12/20 Page 11 of 11




                                   1   the Court DENIES the Motions to Compel. The Court further sets a telephonic case management

                                   2   conference for August 25, 2020 at 2:00 p.m. The parties should be prepared to discuss next steps,

                                   3   including a plan for resolving the Motion for Conditional Certification. Dkt. No. 53. All counsel

                                   4   shall use the following dial-in information to access the call: Dial-In: 888-808-6929/Passcode:

                                   5   6064255. For call clarity, parties shall NOT use speaker phone or earpieces for these calls, and

                                   6   where at all possible, parties shall use landlines. The parties are further advised to ensure that the

                                   7   Court can hear and understand them clearly before speaking at length.

                                   8

                                   9            IT IS SO ORDERED.

                                  10   Dated:    8/12/2020
                                  11                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  12                                                     United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         11
